DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although the applicant has pointed out that the Specification generally states that a scratch-resistant layer may be present, it is not shown in Figure 3, which was constructively elected.  Figure 3 contains the only depiction of the diffraction element, and Figure 3 was the only embodiment searched.  It is further unclear how a scratch-resistant is needed or desirable in an embodiment where the light-sensitive layer is already covered by the embossing layer where the diffractive element is formed.  A scratch-resistant layer infers an outermost layer, where scratch-resistance is required.  Thus, there is further no suggestion that the scratch-resistant layer is present in the embodiment of Figure 3. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-24 and 26-30, are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US 2012/0286504) in view of Tompkin et al. (US 2008/0024846).
In respect to claims 15, 28, 30, Oikawa et al. disclose a method of producing a polymer laminate (e.g. value or security product) comprising: providing a diffraction element material 10 having a carrier film 2 and a light-sensitive layer 1 on the carrier film (0039-0040; Fig. 1) and at least one polymer layer 11a/b (Fig. 5A-5C); producing at least one diffraction element in the light-sensitive layer to create a light-diffracting layer (volume hologram) (0065); bringing together the at least one diffraction element 10 and the polymer layer 11b, and surface bonding them via a lamination process (0157; Fig. 5C).  
Oikawa et al. do not disclose impressing in an embossing film or carrier film 2 with micro-optic elements, specifically microlenses or microprisms, however, Tompkin et al. teach laminating a similar laminate 2 to an underlying layer 1, wherein during lamination microlenses are formed directly in the laminate (0069-0070; Fig 2a-2b) or are formed in an added “embossing film” (lacquer 34) (0071-0073; Fig. 3a-3c).  It would have been obvious to provide the carrier layer (top layer) or an additional embossing film taught in Oikawa et al. with microlenses during the lamination in view of Tompkin et al. to provide microlenses for viewing tilt images (0050, 0067).
In respect to claims 16 and 29, Oikawa et al. disclose lamination without using an additional adhesive material (simply pressure and temperature to join existing polymers) (0157).
In respect to claims 17, 18, 21, and 25, the claims conflict with the Specification and Figures, and cannot be adequately compared to the prior art.  Because Oikawa et al. disclose all other limitations which are definite and supported, Oikawa et al. disclose the invention as best can be ascertained.
In respect to claims 19 and 20, Oikawa et al. disclose that the diffraction element 10 is retained on an outer side of the stack of layers.
In respect to claim 22, Oikawa et al. disclose a carrier film 2, however they do not disclose that it is polycarbonate, however, it would have been obvious to provide the film with a well-known material, such as polycarbonate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	In respect to claim 23 and 24, Oikawa et al. disclose that the polymer layer(s) (core sheet) may be made of polycarbonate (0148).
	In respect to claim 26, Oikawa et al. disclose providing at least one of the polymer layers with data 13 (Fig. 5A-5C).
In respect to claim 27, Oikawa disclose that the data 13 and diffraction element 10 may be produced separately before combining, but do not disclose the relative times of production, e.g. that they are simultaneous, however, this would have been obvious.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, once personalized data to be printed/etched into the document and also incorporated into the volume hologram is determined, it would be obvious to immediately provide such information.  This is obvious to as quickly and efficiently record as many documents as possible in a given time frame.

Response to Arguments

Applicant's arguments filed 05/18/22 have been fully considered but they are not persuasive.
In respect to claims 17 and 18, the 35 USC 112(b) remains for the reasons detailed above.   The rejection to claim 21 has been obviated by amendment.
In respect to the 35 USC 103 rejection, the applicant argues that “intaglio print is not considered to be an embossing method” which contradicts what intaglio printing is to any person of ordinary skill in the art.  The applicant then draws attention to one embodiment of the invention, wherein additional lacquer is applied to depressions in the intaglio (embossing) plate, which is drawn to Figure 1a-1b.  Contrarily, the embodiment explicitly referred to in the action is the second embodiment Figures 2a-2b, where Tompkin et al. directly states “[t]he intaglio printing plate 3 is now used as an embossing tool”.
Arguments that Tompkin “teaches that the embossing takes place into the layer comprising the diffraction element” is not based in fact.  Tompkin teaches providing the microlenses (not a diffraction element) into a carrier layer.  This same carrier layer 2 is also the outermost layer in Oikawa et al., and could be provided seamlessly with the invention, for the reasons and motivations set forth in the action.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637